Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 10/18/21 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended by Applicant (10/18/21)  to now further require “the aluminum dihydrogen phosphate is added in an amount of 10 parts by more or more and 25 parts by mass or less to 100 parts by mass of silica contained in the silica solution.”.  Applicant argued (10/18/21) that “ in Tarumi, the weight ratio is very important, and cannot be added less than 30 parts by mass relative to 100 parts by mass of inorganic colloid”.  The examiner agrees with applicant and notes that Tarumi explicitly states (col 4 lines 40-46)  that “In this case, with respect to the mixing proportions of the inorganic colloid compound solution (silica sol)  and the inorganic binder which is a phosphate system (ADHP) or a silicate system, when the weight ratio of the inorganic binder is less than 0.3 with respect to a weight of 1.0 of the inorganic colloid within the inorganic colloid compound solution, the strengthening and improvement effects are not observed,”.  Thus Tarumi would explicitly teach away from the claimed lower ratio, so the prior applied rejection would be overcome.  After further search and consideration, the examiner puts US 5,736,255 on record as it teaches a sealing formulation for WC-Co coated substrates contacting molten materials, wherein the formulation comprises Al(PO3)3 and colloidal silicon dioxide (See, for example, col 2 lines 1-30).  But it does not explicitly teach aluminum dihydrogen phosphate with a silicon sol mixture, further it does not teach the requisite ratio and would appear to similarly teach away as it requires the mixture with at least 50 wt% aluminum metaphosphate, as the durability would be lacking if less amounts are used (See, for example 2 and an aluminum phosphate; however the application appears to only be taught as a two part process wherein the sol is applied to the surface separately followed by the application of the phosphate (See, for example, flowchart col 10-11, examples, claims).  Therefore it does not explicitly teach aluminum dihydrogen phosphate with a silicon sol mixture, further it does not teach the requisite ratio and does not teach the hexagonal particles.  So the prior art does not adequately teach the requisite mixture of particular components within the requisite amounts within the full scope of the claims.  
Thus in view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of non-obviousness outweighs the evidence of obviousness.   Therefore Claims 1-2, and 5-12 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHAN H EMPIE/Primary Examiner, Art Unit 1712